Citation Nr: 0429646	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  00-24 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to service connection for a dental disability for 
the purposes of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.  


REPRESENTATION

Veteran represented by:	Michael F. McCarthy, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1943.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Boise, Idaho.  In 
November 2002, the veteran testified at a hearing at the RO 
before the undersigned.  In August 2003, the Board remanded 
the matter for additional development of the evidence and due 
process considerations.  A review of the record shows that 
the RO has complied with all remand instructions, to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  The veteran was not a prisoner of war during service.

3.  The veteran has no adjudicated service-connected 
compensable dental disabilities, nor does the evidence show 
that he has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA.  

4.  The veteran is not rated as totally disabled, and he is 
not a Chapter 31 vocational rehabilitation trainee.


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Pursuant to the Board's 
August 2003 remand, VA notified the veteran by letter of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also generally advised the veteran to submit or 
identify any additional evidence he felt would support his 
claim.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).  It is noted that in its August 2003 remand, the 
Board also outlined the specific criteria pertaining to the 
veteran's claim.  

Here, it is noted that the decision on appeal that originally 
denied the veteran's claim was dated prior to the enactment 
of the VCAA.  Obviously, therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision 
denying his claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notice discussed above was provided by VA 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran is represented by an attorney and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA requested the veteran's service dental 
records, but was unambiguously advised by the National 
Personnel Records Center that no such records could be 
located.  Based on the VA's efforts and the response from the 
service department, the Board finds that it is reasonably 
certain that the veteran's service dental records are not 
available and that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In any event, as 
set forth in more detail below, the veteran has not alleged 
that he currently has a dental condition as a result of 
service trauma, so it appears that the absence of such 
records is not critical to this appeal.  

Although no additional service dental records are available, 
the Board notes that all post-service VA and private medical 
and dental records identified by the veteran are of record.  
In a January 2004 letter, the veteran's attorney indicated 
that the veteran had no additional records to submit.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  After a review of the record in this case, the Board 
finds no indication of any additional pertinent, outstanding 
private medical evidence specifically identified by the 
veteran, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claim adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, pursuant to the Board's August 
2003 remand, the veteran was scheduled for a VA medical 
examination to determine whether he had any current dental 
condition that was causally related to his active service or 
whether any current dental condition was complicating his 
service-connected disabilities.  The veteran was duly 
notified of the examination in a July 2004 letter, but he 
failed to appear.  

Pursuant to 38 C.F.R. § 3.655 (2004), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and the death of an immediate family member.  38 C.F.R. § 
3.655(a) (2004).

In this case, the record indicates that the July 2004 notice 
of the examination appointment was mailed to the veteran at 
his most recent address of record, as was a follow-up 
supplemental statement of the case.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (regarding presumption of regularity).  
None of this correspondence was returned as undeliverable and 
the record contains no indication whatsoever that VA 
personnel did not properly discharge their official duties.  
Id. (noting that clear evidence to the contrary is required 
to rebut the presumption of regularity).  The veteran was 
also made aware of the consequences of his failure to report 
in the July 2004 letter.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  

In view of the foregoing, the Board finds that the veteran 
was properly notified of the scheduled July 2004 VA dental 
examination and the consequences of his failure to report 
under 38 C.F.R. § 3.655.  Unfortunately, he failed to appear 
for the examination and the record contains no explanation 
for his failure to report for the scheduled examination, nor 
does the record contain any indication that the veteran had 
"good cause" for failing to report to the scheduled 
examination.  Thus, the Board must proceed with the veteran's 
claim, based on the evidence of record.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Entitlement to VA outpatient dental treatment

As set forth above, the veteran is seeking entitlement to VA 
outpatient dental treatment.  Generally, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
(West 2002) and 38 C.F.R. § 17.161 (2004).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the record shows that the 
veteran does not have an adjudicated service-connected 
compensable dental condition, nor has he alleged that his 
dental condition would warrant a compensable rating under the 
rating schedule.  See e.g., 38 C.F.R. § 4.150 (2004).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
1943, clearly his recent application is untimely under the 
aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).  In this case, the record contains no evidence that 
the veteran currently has a dental condition that resulted 
from combat wounds or other service trauma, nor does he so 
contend.  Thus, the Board must find that the veteran is not 
eligible for VA dental care on a Class II (a) basis.  

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Again, however, neither the contentions of the 
veteran nor the evidence of record contains any indication 
that this eligibility category is applicable.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service- 
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).

In this case, the record shows that the veteran's service-
connected disabilities are not rated as totally disabling, 
nor is he a Chapter 31 vocational rehabilitation trainee.  38 
C.F.R. § 17.161 (h), (i).  In addition, the evidence does not 
establish that the veteran currently has a dental condition 
clinically determined to be complicating a medical condition 
being treated by VA.  

In that regard, the Board notes that the evidence of record 
includes VA dental records, dated from 1977 to 1996, which 
show that the veteran previously received dental care during 
this period on a Class III basis.  Service connection is in 
effect for duodenal ulcer disease (rated as 20 percent 
disabling), and periduodenal adhesions (rated as zero percent 
disabling).  It appears, therefore, that the veteran 
previously received outpatient dental treatment based on a 
determination that his dental condition was complicating his 
service-connected ulcer disability.  

More recent VA clinical records, however, contain no 
indication that the veteran currently has a dental condition 
clinically determined to be complicating a medical condition 
being treated by VA.  Rather, VA medical officials have 
concluded that the veteran's current dental condition has 
little, if any, effect on his service-connected disabilities.  

It is noted that at his Board hearing, the veteran submitted 
an August 2000 letter from Dr. M.S.B., DMD, who indicated 
that the veteran's current periodontal problems and 
difficulty with sensitive teeth were attributable to his 
stomach problems.  The Board has carefully the evidence from 
Dr. B., as well clinical records from Dr. J.N., a private 
periodontist, and Dr. T.R., a private gastroenterologist.  
Unfortunately, none of these records contains a finding that 
the veteran has any current dental condition that is 
complicating a medical condition being treated by VA.  

In summary, after careful review of the record, the Board 
finds that the criteria for eligibility to receive VA 
outpatient dental treatment have not been met.  The benefit 
of the doubt doctrine is not for application where, as here, 
the weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a dental disability for 
the purposes of obtaining VA outpatient dental treatment is 
denied.  




____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



